Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah Sue Aldridge appeals the district court’s order denying without prejudice her application to proceed in forma pauperis in her civil action. We have reviewed the record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by the district court. Aldridge v. Hansen, No. 3:09-cv-00157-REP (E.D.Va. Mar. 30, 2009). We deny Aldridge’s motions to expedite and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.